Citation Nr: 0606083	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  97-18 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for Graves' 
disease.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1975 to February 1978 and from November 1986 to 
August 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 Hearing Officer's 
decision that, in pertinent part, granted service connection 
for Graves' disease and assigned a zero percent 
(noncompensable) rating, effective May 5, 1995.  A March 1997 
rating decision increased the rating to 10 percent, effect 
the date of the grant of service connection.  The matter was 
remanded in July 1998 for additional evidentiary development.  
In December 2003, the veteran testified at a Central Office 
hearing before the undersigned.  A transcript of the hearing 
is of record.  In May 2004, the matter was remanded for 
additional evidentiary development and for RO consideration 
of evidence that was received without a waiver of initial 
consideration by the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

In February 2006, prior to the promulgation of a decision in 
this appeal, the Board received written notification from the 
veteran indicating her intent to withdraw her appeal on the 
claim regarding a rating in excess of 10 percent for Graves' 
disease; there is no question of law or fact remaining before 
the Board in this case. 


CONCLUSION OF LAW

The veteran having withdrawn her Substantive Appeal on 
entitlement to a rating in excess of 10 percent for Graves' 
disease, the Board has no further jurisdiction in this case.  
38 U.S.C.A. §§7104, 7105 (d)(5) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.101, 20.204 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The VCAA applies in the instant case.  However, given the 
veteran's expression of intent to withdraw her appeal, 
further discussion of the impact of the VCAA is not 
necessary.

II. Analysis

Under 38 C.F.R. § 20.204, a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Under 38 U.S.C.A. § 7104; 38 C.F.R. §  20.101, 
the Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  Here, in correspondence 
received in February 2006, the veteran withdrew the appeal 
she had pending before the Board regarding entitlement to a 
rating in excess of 10 percent for Graves' disease.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration, the Board has no further 
jurisdiction in this case, and the appeal must be dismissed 
without prejudice.


ORDER

The appeal seeking a rating in excess of 10 percent for 
Graves' disease is dismissed.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


